UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6862



CHARLES M. CASSELL, III,

                                              Plaintiff - Appellant,

          versus


OFFICER SCHOBER; CORPORAL CONNELY; SERGEANT
GUESS; NURSE CASS; OFFICER BOBBY GRUBB;
OFFICER HOPPNERATH; DEPUTY ALMOND; OFFICER
HARP; OFFICER DALE HAGUE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:01-cv-00153)


Submitted: September 28, 2006              Decided: October 10, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles M. Cassell, III, Appellant Pro Se. James Redfern Morgan,
Jr., Robert T. Numbers, II, WOMBLE, CARLYLE, SANDRIDGE & RICE,
PLLC, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles   Cassell   appeals   the   district   court’s   order

granting his motion for a voluntary dismissal and dismissing with

prejudice his 42 U.S.C. § 1983 (2000) complaint.     We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.     Cassell v. Schober,

No. 5:01-cv-00153 (W.D.N.C. Apr. 25, 2006).         Further, we deny

Cassell’s motion for appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              AFFIRMED




                                - 2 -